dissenting opinion
Cole, Judge:
The action of the majority, restoring this case to the New Orleans calendar, is directly opposite to my views, as expressed in the memorandum accompanying order issued on May 23, 1949, in the matter of Geo. S. Bush & Co., Inc., et al. v. United States (22 Cust. Ct. 158, C. D. 1175), wherein a condition in line with the present situation was submitted to the court.
Following my reasoning in the cited case, I respectfully dissent from the procedure invoked by the maj ority. I do so entirely on the belief that the first division has no jurisdiction in this case, which was submitted by order of a single judge on *339circuit, acting under valid authorization issued by the chief judge pursuant to law, section 518 of the Tariff Act of 1930 (19 U. S. C. § 1518), now 28 U. S. C. 1948 ed. chapter 11, § 254.